MEMORANDUM *
Hormoz Meshkinfam filed a complaint for breach of the Employee Retirement Income Security Act of 1974 (“ERISA”) *726against Liberty Mutual Groups, Liberty Life Assurance Company of Boston and The Seagate Technologies Employee Benefit Plan (collectively, “Liberty”). He asserts physical and psychological disabilities and challenges Liberty’s denial of long-term disability benefits. Reviewing Liberty’s actions for an abuse of discretion and finding none, the district court entered summary judgment for Liberty. We affirm.
We review de novo the district court’s choice of the standard of review, as well as its application of that standard to decisions by fiduciaries in the ERISA context. Lang v. Long-Term Disability Plan of Sponsor Applied Remote Tech, Inc., 125 F.3d 794, 797 (9th Cir.1997). Here, we hold that the district court correctly applied an abuse of discretion standard of review. Mr. Meshkinfam fails to come forward with material, probative evidence tending to show that Liberty’s self-interest caused a breach of the administrator’s fiduciary duty to Mr. Meshkinfam.
Reviewed for abuse of discretion, Liberty’s decision withstands scrutiny. Mr. Meshkinfam’s evidence of disability was insufficient to prove he was disabled as defined by the terms of Liberty’s disability plan.
We therefore AFFIRM.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.